Case 1:21-cv-00072-MAC-ZJH Document 10 Filed 07/27/21 Page 1 of 2 PageID #: 43




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


JOHN A. HALL, SR.,                              §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:21-CV-72
                                                §
C. TURNER, et al.,                              §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff John A. Hall, Sr., a prisoner confined at the Jefferson County Correctional

Facility, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting plaintiff’s motion to dismiss the action without

prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#8) is ADOPTED. Plaintiff’s
Case 1:21-cv-00072-MAC-ZJH Document 10 Filed 07/27/21 Page 2 of 2 PageID #: 44




motion to dismiss (#7) is GRANTED. A final judgment will be entered in this case in accordance

with the magistrate judge’s recommendation.

         SIGNED at Beaumont, Texas, this 27th day of July, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                              2
